Citation Nr: 0936206	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scar, residuals of a laceration of the left hand. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of a 
broken second toe on the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 
1971.  He had active military duty in the Republic of Vietnam 
(RVN) from July 21, 1970 to July 20, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
granted service connection for scar, residuals of a 
laceration of the left hand; an initial 10 percent evaluation 
was assigned, effective February 26, 2007.  The RO also 
denied service connection for PTSD and residuals of a broken 
second left toe on the right foot.  The Veteran timely 
appealed the RO's assignment of an initial 10 percent rating 
to the service connected scar, residuals of a laceration of 
the left hand, as well as the denials of entitlement to 
service connection for PTSD and residuals of a broken second 
toe on the right foot to the Board. 

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted at the Columbia, South Carolina RO.  A copy of the 
hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for PTSD and 
residuals of a broken second toe on the right foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The Veteran withdrew from appellate consideration his claim 
of entitlement to an initial evaluation in excess of 10 
percent for scar, residuals of a laceration of the left hand 
during a February 2009 videoconference hearing before the 
undersigned. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran for the claim of entitlement to an initial evaluation 
in excess of 10 percent for scar, residuals of a laceration 
of the left hand have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, during a February 2009 
videoconference hearing before the undersigned, the Veteran 
testified that he was withdrawing from appellate 
consideration his claim of entitlement to an initial 
evaluation in excess of 10 percent for scar, residuals of a 
laceration of the left hand.  (See Transcript (T.) at page 
(pg.) 3).  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this matter, 
and as the Board does not have jurisdiction to review the 
appeal relating thereto, the claim of entitlement to an 
initial evaluation in excess of 10 percent for scar, 
residuals of a laceration of the left hand must be dismissed.




ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for scar, residuals of a laceration of the left 
hand is dismissed. 


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claims for service connection for PTSD and residuals of a 
broken second toe on the right foot.  

The Board is remanding the Veteran's claim for service 
connection claim for PTSD in an attempt to verify his claimed 
in-service stressors.  

In testimony before the undersigned in February 2009, the 
Veteran provided specific stressors relating to his period of 
active military service in the RVN.  He testified that unit 
histories confirmed that he was assigned to the 163rd 
Headquarters Maintenance at Marble Mountain in the Da Nang 
area of the RVN in March 1971, a month when that unit was 
subject to heavy enemy rocket and mortar attacks, 
specifically on March 4, 1971, March 27, 1971 and March 29, 
1971.  (T. pages (pgs.) 6, 7).  He maintains that although 
his military occupational specialty was in textile repair, 
that he had also worked in maintenance, driving and repairing 
motor vehicles.  (T. at page (pg.) 6).  

Service personnel records confirm that the Veteran served in 
the RVN from July 21, 1970 to July 20, 1971.  His military 
occupational specialty was a canvas repairman.  He was 
assigned to the 156th Maintenance Company.  These records do 
not show that he received the Combat Infantry Badge (CIB), 
the Purple Heart Medal or any other award indicative of his 
participation in combat.

The criteria for establishing service connection for PTSD 
are:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
A diagnosis of PTSD must be established in accordance with 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f) (2008).

Since there is evidence of record indicating that VA 
clinicians have diagnosed the Veteran with PTSD, the Board's 
present inquiry will concern the development measures 
required to evaluate whether there is a verified stressor 
from service.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If, however, VA 
determines that the Veteran did not engage in combat with the 
enemy or that the Veteran engaged in combat with the enemy, 
but the alleged stressor is not related to participation in 
combat, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Hence, the RO/AMC on remand should contact the United States 
Army and Joint Services Records Research Center (JSRRC) and 
request verification as to whether the Veteran had 
participation in combat with the 163rd Headquarters 
Maintenance at Marble Mountain in the Da Nang area of the RVN 
in March 1971.  The JSRRC should further attempt to 
corroborate independently the event that the Veteran has 
identified from service, namely, verification of his alleged 
stressor of the 163rd Headquarters Maintenance being subject 
to heavy enemy rocket and mortar fire in March 1971, 
specifically March 4, 1971, March 27, 1971 and March 29, 
1971.   

Provided through this development measure either the 
Veteran's participation in combat is confirmed, or a claimed 
stressor from service is independently verified, the RO/AMC 
must then schedule the Veteran to undergo a VA psychiatric 
examination to determine whether his PTSD is causally linked 
to a verified stressor from service.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

In addition, the RO should also undertake appropriate action 
into acquiring outstanding VA outpatient records.  As these 
records might contain evidence relating to the etiology of 
the Veteran's currently diagnosed PTSD and/or contain 
clinical evidence showing that the Veteran currently has 
residuals of a broken second toe on the right foot, they 
should be obtained prior to further appellate consideration 
of the claims for service connection for these disabilities.  
The most contemporaneous reports have been from the VA 
Medical Center (VAMC) in Orangeburg, South Carolina, and are 
dated up until July 2008.  Thus, the RO/AMC should obtain any 
such records from this VAMC on the Veteran's behalf, and 
associate them with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made); 38 C.F.R. 
§ 3.159(c)(2) (2008).  

Finally, in February 2009, the Veteran testified that his 
physician had recently taken radiographs taken of his second 
right toe that confirmed the presence of arthritis.  (T. at 
pg. 3).  Interpretations of these radiographs, however, are 
not contained in the claims file.  Thus, there are possible 
outstanding private medical records that might contain 
information that is relevant to the Veteran's claim for 
service connection for residuals of a fracture of the second 
toe on the right foot, namely, evidence of a current 
disability.  

Based on the above, the case is REMANDED to the RO/AMC for 
the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated 
him for his PTSD and residuals of a 
fracture of the second toe on the right 
foot since service discharge in July 
1971.  After securing any appropriate 
consent from the Veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
claims file, to specifically include 
interpretations of any radiographs of the 
second right toe and treatment records 
from the VAMC in Orangeburg, South 
Carolina, since July 2008.  

All records/responses received should be 
associated with the claims file.  In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought  
38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (c)(2).

2.  The RO/AMC should contact the United 
States Army and Joint Services Records 
Research Center and any other appropriate 
government records depository to 
determine whether the Veteran had 
participation in combat with the 163rd 
Headquarters Maintenance at Marble 
Mountain in the Da Nang area of the RVN 
in March 1971.  

The RO/AMC should also request 
independent verification of the Veteran's 
stressor, namely, that the 163rd 
Headquarters Maintenance was subject to 
heavy enemy rocket and mortar fire at 
Marble Mountain in March 1971, 
specifically March 4, 1971, March 27, 
1971 and March 29, 1971.  

Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.

3.  If, and only if, the RO/AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
through combat participation or 
otherwise, must the RO/AMC schedule the 
Veteran for a VA psychiatric examination 
for the purpose of determining whether he 
has PTSD due to a confirmed stressor from 
service.

The following considerations will govern 
the examination:

a.  The claims file, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims file, 
the medical records obtained and a copy 
of this remand.

b.  If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner must 
then determine whether the Veteran has 
PTSD that is due to a verified in-service 
stressor.  If PTSD is diagnosed, the 
specific stressor supporting that 
diagnosis must be provided. 

If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.

4.  If and only if the newly received 
medical evidence contains clinical 
evidence showing that the Veteran 
currently has residuals of a broken 
second toe on the right foot, must the 
RO/AMC schedule him for a VA examination 
with a podiatrist.  

The following considerations with govern 
this examination:  

The claims file, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner.  
In addition to the specific directive of 
addressing the evidence of record as 
noted below, the examiner must 
acknowledge receipt and review of the 
claims file, the medical records obtained 
and a copy of this remand.

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
so state.

It is requested that the VA examiner 
identify all present symptoms and 
manifestations pertinent to the second 
toe on the right foot.  The examiner must 
then opine whether there are any current 
identifiable residuals of a broken second 
toe on the right foot and, if so, are 
they related to a crush-type injury of 
the right foot, taking into account 
pertinent clinical findings from the 
Veteran's service treatment records 
listed below.  

(i) A February 1978 service treatment 
record, reflecting that the Veteran had 
dropped a tool bar on his right foot.  
There was evidence of minimal swelling 
and tenderness to palpation of the right 
foot.  X-rays of the right foot were 
negative for evidence of a fracture or 
dislocation. 

(ii) A March 1970 Physical Profile 
Record, showing that the Veteran was 
placed on limited duty due to a contusion 
of the right foot; and 

(iii) A July 1971 service separation 
examination report, reflecting that the 
Veteran's feet were evaluated as 
"normal."  

5.  If any benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to provide the Veteran with 
additional substantive development regarding his claims for 
service connection for PTSD and residuals of a broken second 
toe on the right foot.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand is needed for a comprehensive and correct adjudication 
of his claims for service connection for PTSD and residuals 
of a broken second toe on the right foot.  His cooperation in 
VA's efforts to develop his claims, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of that claim.  38 C.F.R. § 3.655 (2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


